DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement and amendment of 11/20/20 are entered.
	Claims 1, 7, 9, 23, 24, 27, 34-36, 39, 44, 46, and 49 are amended.
	Claims 2, 19, 21, and 41 are canceled.
	Claims 72-80 are newly added.
Claims 1, 7, 9, 23, 24, 27, 28, 30, 34-36, 39, 44, 46, 49, 53, and 72-80 are presently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 39, and 79-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 recites “making a cell comprising an RCAR”, but only comprises introducing a nucleic acid encoding it, into the cell.  The result of this step, the sole step of the claim, is a cell comprising a nucleic acid encoding the RCAR.  It is not clear what is being claimed.

	Claim 39 recites “treating the subject for cancer, wherein the subject is a human having a cancer, a viral disease, or an autoimmune disease”.  If the subject does not have the cancer, why would you treat the subject for cancer?  It is not clear what is being claimed.
Claims 79-80 lack clarity.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim Claims 97-80 each recites the broad recitations “at least 80, 85, 90, 95, 98, …%” and the claim also recites “at least … 85, 90, 95, 98, or 99%” which are the narrower statements of the range/limitation, consecutively. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 24, 28, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is to a nucleic acid encoding the RCAR (proteins) of Claim 1.  Claim 28 is to a vector comprising the nucleic acid of Claim 24.  Claim 34 inserts the nucleic acid of Claim 28 into a cell.  Thus, the claims are outside the scope of the claimed proteins of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 23, 24, 27, 28, 30, 34-36, 39, 44, 46, 49, 53, and 72-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 10,287,354. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 76-78: Claim 1 of the patent is to similar RCARs, but limited to the mutations of Claims 76-78 of the present claims.
Claim 7: the intracellular domains are in patent Claim 3.
Claim 9: the intracellular signaling domains are found in, e.g., patent Claim 4.
Claim 23: The antigen binding member may have the same costimulatory domains in, e.g., Patent Claim 2.
Claims 24 and 27: nucleic acid embodiments, again limited to the particular mutations, are found in, e.g., Patent Claims 40 and 46.
Claim 28: vector systems are found in Patent Claims 41, 53, and 59 teach the vector systems comprising the nucleic acid.
Claim 30: Claim 5 of the patent is drawn to a cell comprising the RCAR.
Claim 34: Claims 42, 54, and 60 each comprise embodiments of similar methods of making.
Claim 35: e.g., Claim 6 of the patent is drawn to similar administrations.
Claim 36: e.g., Claim 10 of the patent is drawn to similar cells.
Claim 39: e.g., Claims 8 and 9 teach the same.
Claim 44: e.g., Claim 9 teaches the same.
Claim 46: the same cell types are taught (e.g., Claim 10 of the patent).
Claim 49: e.g., patent Claim 11 teaches the same.
Claim 53: e.g., Claim 45 of the patent teaches the same.
Claim 74: similar embodiments are in Claim 2 of the patent.
Claim 73: similar embodiments are in Claim 4 of the patent.
Claim 74: e.g. Claim 2 of the patent contains the same.
Claim 75: e.g., Claim 4 of the patent contains the same.
Thus, in light of the patent, it would have been obvious to make the claimed invention.  The Artisan would do so, and expect success, as it is claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 23, 24, 27, 28, 30, 34-36, 39, 44, 46, 49, 53, and 72-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic for the range of mutants of FKBP and/or FRB.  For example, the molecule as claimed in Claim 1, versus the specific mutants of Claims 76-78.
The specification teaches that mutants that dimerize at lower concentrations of rapamycin/analog than the concentration to attain the physiological effect of immunosuppression (e.g., Example 21).  Example 21 is further the investigation of mutants.  In this example, mutation libraries were made around the amino acids that bind to the rapamycin in the active site (p. 362, last paragraph-p. 263, paragraph 2), most mutations lowered affinity, except E2032I, E2032L, and T2098L (p. 367).  
The FKBP protein is approximately 105 amino acids long, and Applicant’s analysis was restricted to several amino acids that make direct contact with the rapamycin molecule (e.g., Figure 35), which arrived at 3 mutants, in two positions, which increase the affinity.  The other amino acids, including approximately another 80 amino acids, are completely unanalyzed as to their effects due to mutation.  
The FRB domain of mTOR is about 90 amino acids, none of which has been explored to determine which mutants bind rapamycin, or any other of the dimerizing molecules.
In addition, there are several dimerizing agents for fkbp dimerization.
Finally, the art recognizes that the structure-function relationship due to protein mutation is not understood such that mutations can be made a priori.  Ginalski, et al. (2005) “Survey and Summary: Practical lessons from protein structure prediction”, Nucleic Acids Research: 33(6): 1874-91, reviews many of the methods currently used and admits success is limited and unlikely to replace experimental determination (Conclusions).
Thus, Applicant’s method of determining mutants, trial and error through libraries of mutations, is also the method required in the art to accurately predict which mutations would be better or worse in any specific situation.  In addition, there appears to be no advantage to lowering the affinity for dimerizing molecule.
Given the great range of mutations, both in position and amino acid mutation(s), and given the only way to determine which ones will be better or worse, or the same, is through trial and error, the Artisan would not have found Applicant to have been in possession of the invention of the mutants as presently claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633